DETAILED ACTION
Claims 1-17 and 19-20 are pending.
The Office Action is responsive to the communication filed on 7/26/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 7/26/2021, is fully responsive.  
The claim objections to claim 1 has been corrected and the objection has been removed.


Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0079461 (Copass) (cited by Applicant) in view of U.S. Patent Application Publication No. 2018/0321662 (Nixon).


Claim 1:
(Copass: “The subject disclosure relates to an extensible device object model for industrial automation environments, and more particularly, to a model that supports data, features, communications, and structural constructs of a diverse set of devices in automation control systems such that support for new devices, features, communications, etc. can be added without disrupting host software applications employing the model.” Paragraph 0001)

Copass does not explicitly describe a digital twin, a process image area, or a backbone as described below.  However, Nixon teaches the digital twin, the process image area, and the backbone as described below.  
each digital twin being a digital version of a corresponding physical device, the system comprising: (Nixon: see the controller 12 and virtual controller 52 as illustrated in figure 2; “In one case, during configuration of the control system, each particular BFN I/O controller 12 may be assigned to a virtual controller 52 on the local fast control network 16A and then the controller 12 can be commissioned and configured.” Paragraph 0095; “The virtual controller 52 may store one or more BFN control strategies (modules) and may provide the online view and access to parameter data through shadow modules that are running in the virtual controller 52 to which the BFN I/O controllers 12 are assigned. When a BFN I/O controller 12 is downloaded, the shadow modules are created from the BFN modules that are running in the BFN I/O controller 12.” Paragraph 0108; “Each of the virtual controllers 52 may include various control modules, function blocks, alarming modules, communication modules, user interface modules, etc. as is typical with standard distributed controllers and these control modules or other structures within the virtual controllers 52 may generate control signals (of any kind) to be sent over the communication network 16 to the node 12 for processing and delivery to the field devices. However, in this case, the virtual controllers 52 run independently of one another and of the other virtual devices or entities within the advanced function node 14 and may run or execute on different processor or server hardware devices in the node 14, and run independently of and communicate with one or more of the BFN I/O controllers 12 via the network 16 to perform control, e.g., to obtain sensor measurements, to generate and send control signals to field devices, to generate and send or process alarm, alerts and other messages from the field devices or from the operator interfaces 22, 24, to perform supervisory control, etc.” paragraph 0045)
a plurality of controller devices, (Copass: see the devices 104 as illustrated in figures 1, 2; “The set of device 104 can include physical devices such as physical device 206 and data files such as data file 208. Physical device 206 can be a hardware device, a computer system, etc. In accordance with the example above, wherein the system 200 is deployed in an automation control system, physical device 206 can be a field device, a sensor, a drive, a controller, a machine, a robot, or the like.” Paragraph 0036)
wherein each controller device of the plurality of controller devices comprises a volatile computer-readable storage medium comprising a process image area for controlling a physical device; (see the devices with memory in Copass and the control modules 38 in Nixon; Copass: see the data file 208 as illustrated in figure 2; “Data file 208 can be a file stored on a computer-readable storage medium (e.g., a memory, a disk, etc.). Further to the automation control system example, data file 208 can be a data sink that logs or stores real-time data from one or more physical devices. Data file 208, in turn, acts as a data source within the context of extensible framework 102.” Paragraph 0036; Nixon: see the control modules 38 in the controller 34 as illustrated in figure 2; “As also illustrated in FIG. 2, the logical component 30 may include or store one or more control modules 38, which may be, for example, input control modules (e.g., function blocks), output control modules (e.g., function blocks), control calculation modules or blocks, such as proportional-integral-derivative (PID) or model predictive control (MPC) blocks, alarming blocks, etc. Generally, the BFN I/O controller 12 will operate or execute control modules or blocks therein to perform fast control (e.g., at 10 millisecond cycle times).” Paragraph 0044)
a process image backbone connected to the plurality of controller devices and providing the plurality of controller devices with uniform access to the process image area of each controller device; and (see the backbone in Nixon and the communication among components in Copass; Nixon: see the network 16 connecting controllers 12 and advanced function nodes 14 as illustrated in figures 1, 2; “Each of the virtual controllers 52 may include various control modules, function blocks, alarming modules, communication modules, user interface modules, etc. as is typical with standard distributed controllers and these control modules or other structures within the virtual controllers 52 may generate control signals (of any kind) to be sent over the communication network 16 to the node 12 for processing and delivery to the field devices.  However, in this case, the virtual controllers 52 run independently of one another and of the other virtual devices or entities within the advanced function node 14 and may run or execute on different processor or server hardware devices in the node 14, and run independently of and communicate with one or more of the BFN I/O controllers 12 via the network 16 to perform control, e.g., to obtain sensor measurements, to generate and send control signals to field devices, to generate and send or process alarm, alerts and other messages from the field devices or from the operator interfaces 22, 24, to perform supervisory control, etc.” Paragraph 0045; Copass: “The physical device 206 can be coupled to a communication network such as, but not limited to, an EtherNet network, an IP network, ControlNet, DeviceNet, etc.” paragraph 0036; “For instance, a computer hosting the extensible framework 102 can be coupled to a computer network such as a LAN, a WAN, the Internet, etc., while the physical device 206 resides on a control system network such as DeviceNet. Accordingly, the communication connection established by the extensible framework 102 can include the computer network, the control system network, as well as any bridge device (e.g., router, gateway, etc.) that links the computer network to the control system network.” Paragraph 0037; “Each data object 410 can store actual data associated with a specific feature, function, operation, etc. of the device represented by module 404. In addition, each data object 410 can expose methods to enable control of or interaction with various features and functions of the device. While FIG. 4 depicts a set of four data objects within module 404, it is to be appreciated that module 404 can include any number of data objects greater than or equal to one.” Paragraph 0048)
a registry comprising the plurality of digital twins, (see the framework in Copass and the virtual controllers in Nixon; Copass: see the extensible framework 102 with device node space 202 and device nodes 104, 204 as illustrated in figures 1, 2; “System 100 includes an extensible framework 102 which couples a set of devices 104 to a host application 106. The extensible framework 102 exposes representations of devices in the set of device 104 to the host application 106. In particular, the extensible framework 102 generates abstract representations of devices 104, abstractly associates data, features, and communication methods of devices 104, and manages access to devices 104 to enable the host application 106 to interact with devices 104.” Paragraph 0028; Nixon: see the virtual controllers 52 in the advanced function node 14 as illustrate in figure 2 and as described in paragraph 0045)
wherein each digital twin corresponds to the physical device controllable via one of the controller devices via a corresponding process image area. (see the association between components in Copass and the digital version of a controller in Nixon; Copass: see the physical device 206 to device node 204 association as illustrated in figure 2; “In another aspect, device nodes 204 can expose a set of methods or functions that the host application 106 can call to retrieve data from devices 104 and/or access functionality of devices 104. The set of methods can include mechanisms by which portions of data are retrieved from and/or portions of data or commands are pushed to devices 104 via associated connections established between the device nodes 204 and the devices 104.” Paragraph 0040; “In yet another example, node 308 can represent a drive such that structures within the node 308 model include parameters, program structures, I/O assembly blocks, etc. of the drive. Further, sensors can be represented by nodes 308 such that nodes 308 provide access to parameters of the sensors, inputs of the sensors, outputs of the sensors, etc.” paragraph 0044; “Each data object 410 can store actual data associated with a specific feature, function, operation, etc. of the device represented by module 404. In addition, each data object 410 can expose methods to enable control of or interaction with various features and functions of the device. While FIG. 4 depicts a set of four data objects within module 404, it is to be appreciated that module 404 can include any number of data objects greater than or equal to one.” Paragraph 0048; Nixon: see the controller 12 and virtual controller 52 as illustrated in figure 2)
One of ordinary skill in the art would have recognized that applying the known technique of Copass, namely, an extensible framework for interacting with devices, with the known techniques of Nixon, namely, an open architecture industrial control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Copass to provide for interactions among devices with the teachings of Nixon of various controllers and virtual components would have been recognized by those of ordinary skill in the art as resulting in an improved automation system (i.e., communicating among various devices and interactions among devices of Copass based on the teachings of communicating among devices various associations among devices in Nixon).

Claim 2:
The cited prior art describes the system of claim 1, wherein each digital twin is an object instantiated from an object oriented class. (Copass: see the device node 204 as illustrated in figure 2 and the instantiation of the node 914 by the node creation component 910 as illustrated in figure 9; “System 800 includes a node creator collection 806, which is a repository retaining available node creator 808 employable by the framework to instantiate nodes.” Paragraph 0063; “Each module can include a plurality of data objects respectively configured to store data related to particular features of the device or sub-component associated with the module. In addition, the nodes can include a plurality of translators; each translator is respectively associated with each data object of the plurality of data objects. The translators are configured to convert data to/from a format associated with the device or sub-component to/from a format associated with a respective data object.” Paragraph 0009; “System 800 includes a node creator collection 806, which is a repository retaining available node creator 808 employable by the framework to instantiate nodes. Node creation component 802 selects a node creator 808 from the node creator collection 806 based upon metadata specified by the mapping description 804. In one example, mapping description 804 specifies a particular node creator 808 to employ to instantiate the node associated with the device. Node creation component 802 instantiates the selected node creator 808 to generate a node creator instance 810.” Paragraph 0063; “Subsequently, node creator 810 instantiates a node 914 that includes at least one module 916. Module 916 includes a module ID 918 that contains module identification information. Module 916 also include a container 920 that retains a data object 922 corresponding to selected data object 904 from the data object collection 902. For example, data object 922 can be an instance of a data object type associated with the selected data object 904. In addition, node creator 810 instantiates a translator 924 and a connection 926 in node 914, wherein translator 924 corresponds to the selected translator 908 (e.g., translator 924 is an instance of a translator type associated with translator 908) and connection 926 corresponds to the selected connection 912 (e.g., connection 926 is an instance of a connection type associated with connection 912).” Paragraph 0065)

Claim 3:
Copass does not explicitly describe a backbone as described below.  However, Nixon teaches the backbone as described below.  
The cited prior art describes the system of claim 2, wherein each object oriented class comprises function calls which utilize the process image backbone to interact with the process image area of at least one controller. (Copass: see the data objects 904 and other components used for the creation of nodes as illustrated in figure 9; “In another aspect, device nodes 204 can expose a set of methods or functions that the host application 106 can call to retrieve data from devices 104 and/or access functionality of devices 104. The set of methods can include mechanisms by which portions of data are retrieved from and/or portions of data or commands are pushed to devices 104 via associated connections established between the device nodes 204 and the devices 104.” Paragraph 0040; “Data file 208, in turn, acts as a data source within the context of extensible framework 102.” Paragraph 0036; “A connection between device node 204 and data file 208 can be a file association, for example. However, the connection between device node 204 and data file 208 can encompass other mechanisms beyond file associations. For instance, the connection can be a socket, a file descriptor, a file handle, etc.” paragraph 0038; “Each data object 410 can store actual data associated with a specific feature, function, operation, etc. of the device represented by module 404. In addition, each data object 410 can expose methods to enable control of or interaction with various features and functions of the device. While FIG. 4 depicts a set of four data objects within module 404, it is to be appreciated that module 404 can include any number of data objects greater than or equal to one.” Paragraph 0048; “In addition, the host application can manage data objects 626 to modify, halt, and/or run control programs.” Paragraph 0052; Nixon: see the control modules 38 in the controller 34 and the interconnection of the two via the network 16 as illustrated in figure 2; “As also illustrated in FIG. 2, the logical component 30 may include or store one or more control modules 38, which may be, for example, input control modules (e.g., function blocks), output control modules (e.g., function blocks), control calculation modules or blocks, such as proportional-integral-derivative (PID) or model predictive control (MPC) blocks, alarming blocks, etc. Generally, the BFN I/O controller 12 will operate or execute control modules or blocks therein to perform fast control (e.g., at 10 millisecond cycle times).” Paragraph 0044; “Each of the virtual controllers 52 may include various control modules, function blocks, alarming modules, communication modules, user interface modules, etc. as is typical with standard distributed controllers and these control modules or other structures within the virtual controllers 52 may generate control signals (of any kind) to be sent over the communication network 16 to the node 12 for processing and delivery to the field devices.  However, in this case, the virtual controllers 52 run independently of one another and of the other virtual devices or entities within the advanced function node 14 and may run or execute on different processor or server hardware devices in the node 14, and run independently of and communicate with one or more of the BFN I/O controllers 12 via the network 16 to perform control, e.g., to obtain sensor measurements, to generate and send control signals to field devices, to generate and send or process alarm, alerts and other messages from the field devices or from the operator interfaces 22, 24, to perform supervisory control, etc.” Paragraph 0045)
Copass and Nixon are combinable for the same rationale as set forth above with respect to claim 1.

Claim 4:
The cited prior art describes the system of claim 1, comprising a computing device configured to create each digital twin in the registry in response to detecting an addition of the physical device into the automation system. (Copass: see the instantiation of node 914 as illustrated in figure 9 and as described in paragraphs 0064, 0065; see the instantiate a node 1210 as illustrate in figure 12 and as described in paragraph 0070; “Accordingly, as new devices are released, new mapping descriptions are provided to the extensible framework. In another example, mapping description 750 can include metadata associated with a particular type of device, manufacturer of devices, class of device, etc. According to this example, as a new device is released, a corresponding mapping description need only to be extended to include metadata associated with the new device.” Paragraph 0059; “Mapping description 804 specifies particular data objects 904 to include in the node based upon the device specific information. In addition, the mapping description 804 specifies an appropriate translator 908 and connection 912 for each data object 904 to be included in the node. Node creator 810 selects one or more data objects 904, translators 908, and connections 912 indicated in the mapping description 804. Subsequently, node creator 810 instantiates a node 914 that includes at least one module 916. Module 916 includes a module ID 918 that contains module identification information. Module 916 also include a container 920 that retains a data object 922 corresponding to selected data object 904 from the data object collection 902. For example, data object 922 can be an instance of a data object type associated with the selected data object 904. In addition, node creator 810 instantiates a translator 924 and a connection 926 in node 914, wherein translator 924 corresponds to the selected translator 908 (e.g., translator 924 is an instance of a translator type associated with translator 908) and connection 926 corresponds to the selected connection 912 (e.g., connection 926 is an instance of a connection type associated with connection 912). Node creator 810 further couples the translator 924, data object 922, connection 926, and a data source 928 (e.g., the device) in order to enable transport of data between data object 922 and data source 928 via connection 926 and translator 924 as described above.” Paragraph 0065; “In order to provide additional context for implementing various aspects of the claimed subject matter, FIG. 13 and the following discussion is intended to provide a brief, general description of a suitable computing environment in which the various aspects of the subject innovation may be implemented. For example, the host application as well as the extensible framework can be implemented in such suitable computing environment.” Paragraph 0071; “With reference to FIG. 13, an exemplary environment 1300 for implementing various aspects described herein includes a computer 1302, the computer 1302 including a processing unit 1304, a system memory 1306 and a system bus 1308.” Paragraph 0076)

Claim 5:
The cited prior art describes the system of claim 4, wherein the computing device is a human-machine interface (HMI) device. (Copass: see the monitor 1344, keyboard 133, mouse 1340, and other ocmponents of the computer 1302 as illustrated in figure 13 and as described in paragraphs 0076, 0077, 0078; “In order to provide additional context for implementing various aspects of the claimed subject matter, FIG. 13 and the following discussion is intended to provide a brief, general description of a suitable computing environment in which the various aspects of the subject innovation may be implemented. For example, the host application as well as the extensible framework can be implemented in such suitable computing environment.” Paragraph 0071; “With reference to FIG. 13, an exemplary environment 1300 for implementing various aspects described herein includes a computer 1302, the computer 1302 including a processing unit 1304, a system memory 1306 and a system bus 1308.” Paragraph 0076)


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0079461 (Copass) (cited by Applicant) in view of U.S. Patent Application Publication No. 2018/0321662 (Nixon) and further in view of U.S. Patent Application Publication No. 2011/0154375 (Helal).


Claim 6:

The cited prior art describes the system of claim 4, where the computing device detects the addition of the physical device based on a message transmitted from a corresponding controller device.  (Helal: see the initial handshaking of the new atlas node as illustrated in figure 8; “As shown in FIG. 8(1), after the initial contact, the ANM spawns two new software services, a Network Packet Reader (NPR) and an Atlas Node (AN).” Paragraph 0081; “In an exemplary embodiment, when a platform node comes online, it negotiates with the middleware to connect to the Atlas Network Manager (ANM) bundle running in the middleware, which is listening on a dedicated port.” Paragraph 0080)
One of ordinary skill in the art would have recognized that applying the known technique of Copass, namely, an extensible framework for interacting with devices, and the known techniques of Nixon, namely, an open architecture industrial control system, with the known techniques of Helal, namely, a platform for integration of heterogeneous devices, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Copass to provide for interactions among devices and the teachings of Nixon of various controllers and virtual components with the teachings of Helal to communicate among various devices would have been recognized by those of ordinary skill in the art as resulting in an improved automation system (i.e., communicating among devices, interactions among devices, and adding new devices based on messages of Copass based on the teachings of communicating among devices andvarious associations among devices in Nixon and the teachings of adding new devices based on messages in Helal).

Claim 7:
Copass and Nixon do not explicitly describe activation as described below.  However, Helal teaches the activation as described below.  
The cited prior art describes the system of claim 6, 
wherein the corresponding controller device is coupled to one or more sensors and (Copass: “For example, extensible framework 102 can be employed to abstract field devices, drives, controllers, sensors, etc., in an industrial automation environment.” Paragraph 0030; see the devices 104 as illustrated in figures 1, 2; “The set of device 104 can include physical devices such as physical device 206 and data files such as data file 208. Physical device 206 can be a hardware device, a computer system, etc. In accordance with the example above, wherein the system 200 is deployed in an automation control system, physical device 206 can be a field device, a sensor, a drive, a controller, a machine, a robot, or the like.” Paragraph 0036)
the message is transmitted to the computing device in response to activation of the one or more sensors. (Helal: see the initial handshaking of the new atlas node as illustrated in figure 8; “As shown in FIG. 8(1), after the initial contact, the ANM spawns two new software services, a Network Packet Reader (NPR) and an Atlas Node (AN).” Paragraph 0081; “In an exemplary embodiment, when a platform node comes online, it negotiates with the middleware to connect to the Atlas Network Manager (ANM) bundle running in the middleware, which is listening on a dedicated port.” Paragraph 0080; “In the illustrated embodiment, a driver 46 runs on the platform node 42. On power-up, the platform 42 transmits an associated sensor or actuator service driver 46 to the framework server 48 and establishes it as a device service 50.” Paragraph 0048)
Copass, Nixon, and Helal are combinable for the same rationale as set forth above with respect to claim 6.

Claim 8:
Copass and Nixon do not explicitly describe a database as described below.  However, Helal teaches the database as described below.  
The cited prior art describes the system of claim 4, wherein the registry is stored as a database in the computing device. (Helal: see the knowledge representation and storage module 32 as illustrated in figure 1; “The knowledge module 32 contains an ontology of the various services 26 offered and the appliances and devices 14 connected to the system.” Paragraph 0044; Copass: see the extensible framework 102 with device node space 202 and device nodes 104, 204 as illustrated in figures 1, 2; “System 100 includes an extensible framework 102 which couples a set of devices 104 to a host application 106. The extensible framework 102 exposes representations of devices in the set of device 104 to the host application 106. In particular, the extensible framework 102 generates abstract representations of devices 104, abstractly associates data, features, and communication methods of devices 104, and manages access to devices 104 to enable the host application 106 to interact with devices 104.” Paragraph 0028)
Copass, Nixon, and Helal are combinable for the same rationale as set forth above with respect to claim 6.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0079461 (Copass) (cited by Applicant) in view of U.S. Patent Application Publication No. 2018/0321662 (Nixon) and further in view of U.S. Patent Application Publication No. 2006/0026193 (Hood).


Claim 9:
Copass and Nixon do not explicitly describe a distributed database as described below.  However, Hood teaches the distributed database as described below.  
The cited prior art describes the system of claim 1, wherein the registry is stored as a distributed database across the plurality of controllers. (Hood: “In accordance with another aspect of the present invention, the metadata store 1702 can be a distributed store across various databases.” Paragraph 0080; Copass: see the extensible framework 102 with device node space 202 and device nodes 104, 204 as illustrated in figures 1, 2; “System 100 includes an extensible framework 102 which couples a set of devices 104 to a host application 106. The extensible framework 102 exposes representations of devices in the set of device 104 to the host application 106. In particular, the extensible framework 102 generates abstract representations of devices 104, abstractly associates data, features, and communication methods of devices 104, and manages access to devices 104 to enable the host application 106 to interact with devices 104.” Paragraph 0028)
One of ordinary skill in the art would have recognized that applying the known technique of Copass, namely, an extensible framework for interacting with devices and the known .


Claims 10-11, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0079461 (Copass) (cited by Applicant) in view of U.S. Patent Application Publication No. 2011/0154375 (Helal) and further in view of U.S. Patent Application Publication No. 2018/0321662 (Nixon).


Claim 10:
The cited prior art describes a computer-implemented method for using digital twins to interact with physical objects in an automation system 


each digital twin being a digital version of a corresponding physical device, the method comprising: (Nixon: see the controller 12 and virtual controller 52 as illustrated in figure 2; “In one case, during configuration of the control system, each particular BFN I/O controller 12 may be assigned to a virtual controller 52 on the local fast control network 16A and then the controller 12 can be commissioned and configured.” Paragraph 0095; “The virtual controller 52 may store one or more BFN control strategies (modules) and may provide the online view and access to parameter data through shadow modules that are running in the virtual controller 52 to which the BFN I/O controllers 12 are assigned. When a BFN I/O controller 12 is downloaded, the shadow modules are created from the BFN modules that are running in the BFN I/O controller 12.” Paragraph 0108; “Each of the virtual controllers 52 may include various control modules, function blocks, alarming modules, communication modules, user interface modules, etc. as is typical with standard distributed controllers and these control modules or other structures within the virtual controllers 52 may generate control signals (of any kind) to be sent over the communication network 16 to the node 12 for processing and delivery to the field devices. However, in this case, the virtual controllers 52 run independently of one another and of the other virtual devices or entities within the advanced function node 14 and may run or execute on different processor or server hardware devices in the node 14, and run independently of and communicate with one or more of the BFN I/O controllers 12 via the network 16 to perform control, e.g., to obtain sensor measurements, to generate and send control signals to field devices, to generate and send or process alarm, alerts and other messages from the field devices or from the operator interfaces 22, 24, to perform supervisory control, etc.” paragraph 0045)
receiving, by a computing device, a request to modify a state of a physical device in the automation system; (Copass: see the received configuration data or a command from a host application 1002 as illustrated in figure 11 and as described in paragraph 0069; “FIG. 11 illustrates a method 1100 for controlling a data source via an extensible framework. In an aspect, method 1100 can be employed by an extensible framework such as extensible framework 102. At 1102, configuration data or a command is received from a host application. The configuration data can include a value for a parameter of a device, an input for the device, etc. The command can relate to a call to execute or halt a particular program, function, or operation of the device. At 1004, the configuration data or command is formatted to a recognizable form to a data source. The data source can be the device for which the configuration data or command is intended. At 1006, the formatted data or command is transported to the data source.” Paragraph 0069)
retrieving, by the computing device, a digital twin corresponding to the physical device from a registry; (Copass: see the physical device 206 to device node 204 association as illustrated in figure 2; “In another aspect, device nodes 204 can expose a set of methods or functions that the host application 106 can call to retrieve data from devices 104 and/or access functionality of devices 104. The set of methods can include mechanisms by which portions of data are retrieved from and/or portions of data or commands are pushed to devices 104 via associated connections established between the device nodes 204 and the devices 104.” Paragraph 0040; “In yet another example, node 308 can represent a drive such that structures within the node 308 model include parameters, program structures, I/O assembly blocks, etc. of the drive. Further, sensors can be represented by nodes 308 such that nodes 308 provide access to parameters of the sensors, inputs of the sensors, outputs of the sensors, etc.” paragraph 0044; “Each data object 410 can store actual data associated with a specific feature, function, operation, etc. of the device represented by module 404. In addition, each data object 410 can expose methods to enable control of or interaction with various features and functions of the device. While FIG. 4 depicts a set of four data objects within module 404, it is to be appreciated that module 404 can include any number of data objects greater than or equal to one.” Paragraph 0048)
determining, by the computing device, a function implemented by the digital twin that corresponds to the state in the request, (Helal: see the change from commands feedback by the application to commands to the atlas node to the actuation commands to the actuators by the service framework middleware 10 as illustrated in figure 7; “receive commands from one or more applications written in a high level language via each of the at least one software service; convert the commands into low-level commands that can be understood by the active object, and transmit the low-level commands to the active object via the hardware platform, wherein the low-level commands are capable of controlling the active object” claim 2; Copass: “In addition, the host application can manage data objects 626 to modify, halt, and/or run control programs.” Paragraph 0052)
wherein the function is implemented using process image data stored on a controller coupled to the physical device, (Copass: see the data file 208 as illustrated in figure 2; “Data file 208 can be a file stored on a computer-readable storage medium (e.g., a memory, a disk, etc.). Further to the automation control system example, data file 208 can be a data sink that logs or stores real-time data from one or more physical devices. Data file 208, in turn, acts as a data source within the context of extensible framework 102.” Paragraph 0036)
the process image data being data for controlling the physical device; and (Nixon: see the control modules 38 in the controller 34 as illustrated in figure 2; “As also illustrated in FIG. 2, the logical component 30 may include or store one or more control modules 38, which may be, for example, input control modules (e.g., function blocks), output control modules (e.g., function blocks), control calculation modules or blocks, such as proportional-integral-derivative (PID) or model predictive control (MPC) blocks, alarming blocks, etc. Generally, the BFN I/O controller 12 will operate or execute control modules or blocks therein to perform fast control (e.g., at 10 millisecond cycle times).” Paragraph 0044)
calling, by the computing device, the function using the digital twin. (Helal: see the change from commands feedback by the application to commands to the atlas node to the actuation commands to the actuators by the service framework middleware 10 as illustrated in figure 7; “receive commands from one or more applications written in a high level language via each of the at least one software service; convert the commands into low-level commands that can be understood by the active object, and transmit the low-level commands to the active object via the hardware platform, wherein the low-level commands are capable of controlling the active object” claim 2;)
One of ordinary skill in the art would have recognized that applying the known technique of Copass, namely, an extensible framework for interacting with devices, with the known techniques of Helal, namely, a platform for integration of heterogeneous devices, and the known techniques of Nixon, namely, an open architecture industrial control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Copass to provide for interactions among devices with the teachings of Helal to communicate among various devices and the teachings of Nixon of various controllers and virtual components would have been recognized by those of ordinary skill in the art as resulting in an improved automation system (i.e., interactions among devices and adding new devices based on messages of Copass based on the teachings of adding new devices based on messages in Helal and the teachings of various associations among devices in Nixon).

Claim 11:
Copass and Helal do not explicitly describe a backbone as described below.  However, Nixon teaches the backbone as described below.  
The cited prior art describes the method of claim 10, wherein the function utilizes a process image backbone to interact with the process image data stored on the controller. (see the backbone in Nixon and the communication among components in Copass; Nixon: see the network 16 connecting controllers 12 and advanced function nodes 14 as illustrated in figures 1, 2; “Each of the virtual controllers 52 may include various control modules, function blocks, alarming modules, communication modules, user interface modules, etc. as is typical with standard distributed controllers and these control modules or other structures within the virtual controllers 52 may generate control signals (of any kind) to be sent over the communication network 16 to the node 12 for processing and delivery to the field devices.  However, in this case, the virtual controllers 52 run independently of one another and of the other virtual devices or entities within the advanced function node 14 and may run or execute on different processor or server hardware devices in the node 14, and run independently of and communicate with one or more of the BFN I/O controllers 12 via the network 16 to perform control, e.g., to obtain sensor measurements, to generate and send control signals to field devices, to generate and send or process alarm, alerts and other messages from the field devices or from the operator interfaces 22, 24, to perform supervisory control, etc.” Paragraph 0045; Copass: “The physical device 206 can be coupled to a communication network such as, but not limited to, an EtherNet network, an IP network, ControlNet, DeviceNet, etc.” paragraph 0036; “For instance, a computer hosting the extensible framework 102 can be coupled to a computer network such as a LAN, a WAN, the Internet, etc., while the physical device 206 resides on a control system network such as DeviceNet. Accordingly, the communication connection established by the extensible framework 102 can include the computer network, the control system network, as well as any bridge device (e.g., router, gateway, etc.) that links the computer network to the control system network.” Paragraph 0037; “Each data object 410 can store actual data associated with a specific feature, function, operation, etc. of the device represented by module 404. In addition, each data object 410 can expose methods to enable control of or interaction with various features and functions of the device. While FIG. 4 depicts a set of four data objects within module 404, it is to be appreciated that module 404 can include any number of data objects greater than or equal to one.” Paragraph 0048)
Copass, Helal, and Nixon are combinable for the same rationale as set forth above with respect to claim 10.

Claim 14:
The cited prior art describes the method of claim 10, wherein the digital twin is an object instantiated from an object oriented class. (Copass: see the device node 204 as illustrated in figure 2 and the instantiation of the node 914 by the node creation component 910 as illustrated in figure 9; “System 800 includes a node creator collection 806, which is a repository retaining available node creator 808 employable by the framework to instantiate nodes.” Paragraph 0063; “Each module can include a plurality of data objects respectively configured to store data related to particular features of the device or sub-component associated with the module. In addition, the nodes can include a plurality of translators; each translator is respectively associated with each data object of the plurality of data objects. The translators are configured to convert data to/from a format associated with the device or sub-component to/from a format associated with a respective data object.” Paragraph 0009; “System 800 includes a node creator collection 806, which is a repository retaining available node creator 808 employable by the framework to instantiate nodes. Node creation component 802 selects a node creator 808 from the node creator collection 806 based upon metadata specified by the mapping description 804. In one example, mapping description 804 specifies a particular node creator 808 to employ to instantiate the node associated with the device. Node creation component 802 instantiates the selected node creator 808 to generate a node creator instance 810.” Paragraph 0063; “Subsequently, node creator 810 instantiates a node 914 that includes at least one module 916. Module 916 includes a module ID 918 that contains module identification information. Module 916 also include a container 920 that retains a data object 922 corresponding to selected data object 904 from the data object collection 902. For example, data object 922 can be an instance of a data object type associated with the selected data object 904. In addition, node creator 810 instantiates a translator 924 and a connection 926 in node 914, wherein translator 924 corresponds to the selected translator 908 (e.g., translator 924 is an instance of a translator type associated with translator 908) and connection 926 corresponds to the selected connection 912 (e.g., connection 926 is an instance of a connection type associated with connection 912).” Paragraph 0065)

Claim 16:
The cited prior art describes a computer-implemented method for using digital twins to interact with physical objects in an automation system (Copass: “The subject disclosure relates to an extensible device object model for industrial automation environments, and more particularly, to a model that supports data, features, communications, and structural constructs of a diverse set of devices in automation control systems such that support for new devices, features, communications, etc. can be added without disrupting host software applications employing the model.” Paragraph 0001)

Copass does not explicitly describe relationships or a digital twin as described below.  However, Helal teaches the relationships and Nixon teaches the digital twin as described below.  
each digital twin being a digital version of a corresponding physical device, the method comprising: (Nixon: see the controller 12 and virtual controller 52 as illustrated in figure 2; “In one case, during configuration of the control system, each particular BFN I/O controller 12 may be assigned to a virtual controller 52 on the local fast control network 16A and then the controller 12 can be commissioned and configured.” Paragraph 0095; “The virtual controller 52 may store one or more BFN control strategies (modules) and may provide the online view and access to parameter data through shadow modules that are running in the virtual controller 52 to which the BFN I/O controllers 12 are assigned. When a BFN I/O controller 12 is downloaded, the shadow modules are created from the BFN modules that are running in the BFN I/O controller 12.” Paragraph 0108; “Each of the virtual controllers 52 may include various control modules, function blocks, alarming modules, communication modules, user interface modules, etc. as is typical with standard distributed controllers and these control modules or other structures within the virtual controllers 52 may generate control signals (of any kind) to be sent over the communication network 16 to the node 12 for processing and delivery to the field devices. However, in this case, the virtual controllers 52 run independently of one another and of the other virtual devices or entities within the advanced function node 14 and may run or execute on different processor or server hardware devices in the node 14, and run independently of and communicate with one or more of the BFN I/O controllers 12 via the network 16 to perform control, e.g., to obtain sensor measurements, to generate and send control signals to field devices, to generate and send or process alarm, alerts and other messages from the field devices or from the operator interfaces 22, 24, to perform supervisory control, etc.” paragraph 0045)
receiving an indication that a new physical device was added to the automation system; (Copass: “Accordingly, as new devices are released, new mapping descriptions are provided to the extensible framework. In another example, mapping description 750 can include metadata associated with a particular type of device, manufacturer of devices, class of device, etc. According to this example, as a new device is released, a corresponding mapping description need only to be extended to include metadata associated with the new device.” Paragraph 0059)
determining type information and one or more properties related to the new physical device using an ontology of physical devices related to the automation system; (Copass:  see the obtain device specific information 1202 as illustrated in figure 12 and as described in paragraph 0070;  “Node creation component 802 obtains device specific information, which can facilitate identification of the device. The device specific information can include metadata information such as, but not limited to, a device identity, device class information, device type information, revision information, etc. The device specific information can be obtained from a catalogue mechanism, an online browsing mechanism, directly supplied by a user, or the like. In another aspect, the device specific information can be obtained from a host application. For instance, the host application can know the device (e.g., a controller, a CIP device on a DeviceNet network, a data file, etc.) the user wishes to instantiate in the framework. According to another example, the device specific information can include node type information and/or data source information. Node type information can be seed information indicating a type of node to instantiate, wherein the seed information can include device specific information. The data source information indicates a form of a data source that will be associated with data objects of the node.” Paragraph 0061)
generating a digital twin based on the type information and the one or more properties; and (Copass: see the instantiation of node 914 as illustrated in figure 9 and as described in paragraphs 0064, 0065; see the instantiate a node 1210 as illustrate in figure 12 and as described in paragraph 0070; “Mapping description 804 specifies particular data objects 904 to include in the node based upon the device specific information. In addition, the mapping description 804 specifies an appropriate translator 908 and connection 912 for each data object 904 to be included in the node. Node creator 810 selects one or more data objects 904, translators 908, and connections 912 indicated in the mapping description 804. Subsequently, node creator 810 instantiates a node 914 that includes at least one module 916. Module 916 includes a module ID 918 that contains module identification information. Module 916 also include a container 920 that retains a data object 922 corresponding to selected data object 904 from the data object collection 902. For example, data object 922 can be an instance of a data object type associated with the selected data object 904. In addition, node creator 810 instantiates a translator 924 and a connection 926 in node 914, wherein translator 924 corresponds to the selected translator 908 (e.g., translator 924 is an instance of a translator type associated with translator 908) and connection 926 corresponds to the selected connection 912 (e.g., connection 926 is an instance of a connection type associated with connection 912). Node creator 810 further couples the translator 924, data object 922, connection 926, and a data source 928 (e.g., the device) in order to enable transport of data between data object 922 and data source 928 via connection 926 and translator 924 as described above.” Paragraph 0065)
storing the digital twin in a repository with  (Copass: see the device nodes 204 in the extensible framework 102 as illustrated in figure 2; “In an aspect, a plurality of nodes can be created within the extensible framework.” Paragraph 0009; “As described in further detail below, the new components can be created by device developers. The extensible framework 102 can automatically assemble the new components to enable a communication pathway and/or coupling in accordance with a model implemented by the framework 102. In addition, new features and/or device can be represented within the extensible framework 102 through reuse of existing components.” Paragraph 0029)
information describing relationships of the new physical device and other physical devices in the automation system. (see the related components in Copass and the knowledge base of components in Helal; Helal: “The knowledge module 32 contains an ontology of the various services 26 offered and the appliances and devices 14 connected to the system. This makes it possible to reason about services 26; for example, that the system should convert output from a Celsius temperature sensor to Fahrenheit before feeding it to another service. Service advertisement and discovery protocols use both service definitions and semantics to register or discover a service 26. The reasoning engine determines whether certain composite services are available.” Paragraph 0044; Copass: see the components 610, 620, 630, 640 within the node 600 as illustrated in figure 6; “As illustrated in FIG. 6, a node can represent a complex composite device having multiple levels to model a hierarchy of sub-components. For example, node 600 can represent a rack device in an industrial automation device. Module 610 can represent a power supply sub-component of the rack device and module 620 can model a processing sub-component of the rack device. Module set 604, in turn, represents an I/O section of the rack device, wherein the I/O section includes a plurality of I/O modules represented by modules in module set 604, such as modules 630 and 640. A host application, employing the extensible framework, can access node 600 to interact with the rack device. For example, the host application can query data objects 616 to obtain related to the power supply sub-component. In addition, the host application can manage data objects 626 to modify, halt, and/or run control programs. Further, the host application can access data objects 636 and 646 to acquire information associated with various inputs and outputs of the rack device.” Paragraph 0052)
wherein the digital twin implements one or more functions using process image data stored on a controller coupled to the new physical device. (Helal: see the change from commands feedback by the application to commands to the atlas node to the actuation commands to the actuators by the service framework middleware 10 as illustrated in figure 7; “receive commands from one or more applications written in a high level language via each of the at least one software service; convert the commands into low-level commands that can be understood by the active object, and transmit the low-level commands to the active object via the hardware platform, wherein the low-level commands are capable of controlling the active object” claim 2; Copass: “In addition, the host application can manage data objects 626 to modify, halt, and/or run control programs.” Paragraph 0052; see the data file 208 as illustrated in figure 2; “Data file 208 can be a file stored on a computer-readable storage medium (e.g., a memory, a disk, etc.). Further to the automation control system example, data file 208 can be a data sink that logs or stores real-time data from one or more physical devices. Data file 208, in turn, acts as a data source within the context of extensible framework 102.” Paragraph 0036)
Copass, Helal, and Nixon are combinable for the same rationale as set forth above with respect to claim 10.

Claim 17:
The cited prior art describes the method of claim 16, wherein the digital twin is an object instantiated from an object oriented class. (Copass: see the device node 204 as illustrated in figure 2 and the instantiation of the node 914 by the node creation component 910 as illustrated in figure 9; “System 800 includes a node creator collection 806, which is a repository retaining available node creator 808 employable by the framework to instantiate nodes.” Paragraph 0063; “Each module can include a plurality of data objects respectively configured to store data related to particular features of the device or sub-component associated with the module. In addition, the nodes can include a plurality of translators; each translator is respectively associated with each data object of the plurality of data objects. The translators are configured to convert data to/from a format associated with the device or sub-component to/from a format associated with a respective data object.” Paragraph 0009; “System 800 includes a node creator collection 806, which is a repository retaining available node creator 808 employable by the framework to instantiate nodes. Node creation component 802 selects a node creator 808 from the node creator collection 806 based upon metadata specified by the mapping description 804. In one example, mapping description 804 specifies a particular node creator 808 to employ to instantiate the node associated with the device. Node creation component 802 instantiates the selected node creator 808 to generate a node creator instance 810.” Paragraph 0063; “Subsequently, node creator 810 instantiates a node 914 that includes at least one module 916. Module 916 includes a module ID 918 that contains module identification information. Module 916 also include a container 920 that retains a data object 922 corresponding to selected data object 904 from the data object collection 902. For example, data object 922 can be an instance of a data object type associated with the selected data object 904. In addition, node creator 810 instantiates a translator 924 and a connection 926 in node 914, wherein translator 924 corresponds to the selected translator 908 (e.g., translator 924 is an instance of a translator type associated with translator 908) and connection 926 corresponds to the selected connection 912 (e.g., connection 926 is an instance of a connection type associated with connection 912).” Paragraph 0065)


Claim 19:
Copass does not explicitly describe activation as described below.  However, Helal teaches the activation as described below.  
The cited prior art describes the method of claim 16, wherein the indication that the new physical device was added to the automation system is a sensor activation message. (Helal: see the initial handshaking of the new atlas node as illustrated in figure 8; “As shown in FIG. 8(1), after the initial contact, the ANM spawns two new software services, a Network Packet Reader (NPR) and an Atlas Node (AN).” Paragraph 0081; “In an exemplary embodiment, when a platform node comes online, it negotiates with the middleware to connect to the Atlas Network Manager (ANM) bundle running in the middleware, which is listening on a dedicated port.” Paragraph 0080; “In the illustrated embodiment, a driver 46 runs on the platform node 42. On power-up, the platform 42 transmits an associated sensor or actuator service driver 46 to the framework server 48 and establishes it as a device service 50.” Paragraph 0048)
Copass and Helal are combinable for the same rationale as set forth above with respect to claim 10.

Claim 20:
Copass does not explicitly describe relationships as described below.  However, Helal teaches the relationships as described below.  
(see the related components in Copass and the service layer using the knowledge base of components in Helal; Helal: “The service layer 28, which resides above the platform layer 20, holds the registry of the software service 26 representation of the sensors 16 and actuators 18 connected to the platform nodes 20. In one embodiment, the service layer 28, which runs on a centralized server, also contains the service discovery, composition, and invocation mechanisms for applications to locate and make use of particular sensors 16 or actuators 18. In an exemplary embodiment, the service layer 28 contains a context management module 30 as well as a knowledge representation and storage module 32.” Paragraph 0043; “The knowledge module 32 contains an ontology of the various services 26 offered and the appliances and devices 14 connected to the system. This makes it possible to reason about services 26; for example, that the system should convert output from a Celsius temperature sensor to Fahrenheit before feeding it to another service. Service advertisement and discovery protocols use both service definitions and semantics to register or discover a service 26. The reasoning engine determines whether certain composite services are available.” Paragraph 0044; Copass: see the components 610, 620, 630, 640 within the node 600 as illustrated in figure 6; “As illustrated in FIG. 6, a node can represent a complex composite device having multiple levels to model a hierarchy of sub-components. For example, node 600 can represent a rack device in an industrial automation device. Module 610 can represent a power supply sub-component of the rack device and module 620 can model a processing sub-component of the rack device. Module set 604, in turn, represents an I/O section of the rack device, wherein the I/O section includes a plurality of I/O modules represented by modules in module set 604, such as modules 630 and 640. A host application, employing the extensible framework, can access node 600 to interact with the rack device. For example, the host application can query data objects 616 to obtain related to the power supply sub-component. In addition, the host application can manage data objects 626 to modify, halt, and/or run control programs. Further, the host application can access data objects 636 and 646 to acquire information associated with various inputs and outputs of the rack device.” Paragraph 0052)
Copass and Helal are combinable for the same rationale as set forth above with respect to claim 10.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0079461 (Copass) (cited by Applicant) in view of U.S. Patent Application Publication No. 2011/0154375 (Helal) and further in view of U.S. Patent Application Publication No. 2018/0321662 (Nixon) and U.S. Patent No. 5,371,895 (Bristol).


Claim 12:
Copass, Helal, and Nixon do not explicitly describe deriving as described below.  However, Bristol teaches the deriving as described below.  
(see the configuration data in Copass and the deriving function arguments in Bristol; Copass: see the received configuration data or a command from a host application 1002 as illustrated in figure 11 and as described in paragraph 0069; “At 1102, configuration data or a command is received from a host application. The configuration data can include a value for a parameter of a device, an input for the device, etc. The command can relate to a call to execute or halt a particular program, function, or operation of the device.” Paragraph 0069; Bristol: “means for programing the computer using a language structure organized in a hierarchy of control function and having language structure templates which define standardized forms of process control, the language structure further comprising natural language statements reflecting process control intentions used in the language structure templates wherein the process control intentions specify process control objectives without specifying detailed, implementing calculations; means, within the controller, for translating the language structure templates into executable program code, which code automatically provides control connections among the language structure templates; means, within the controller, for translating the natural language statements reflecting process control intentions into program code executable by the computer” claim 1)
One of ordinary skill in the art would have recognized that applying the known technique of Copass, namely, an extensible framework for interacting with devices, the known techniques of Helal, namely, a platform for integration of heterogeneous devices, and the known techniques 

Claim 13:
Copass, Helal, and Nixon do not explicitly describe deriving as described below.  However, Bristol teaches the deriving as described below.  
The cited prior art describes the method of claim 12, wherein the one or more function arguments are derived by parsing the request using a natural language processing model. (Bristol: “means for programing the computer using a language structure organized in a hierarchy of control function and having language structure templates which define standardized forms of process control, the language structure further comprising natural language statements reflecting process control intentions used in the language structure templates wherein the process control intentions specify process control objectives without specifying detailed, implementing calculations; means, within the controller, for translating the language structure templates into executable program code, which code automatically provides control connections among the language structure templates; means, within the controller, for translating the natural language statements reflecting process control intentions into program code executable by the computer” claim 1)
Copass, Trytten, Nixon, and Bristol are combinable for the same rationale as set forth above with respect to claim 12.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0079461 (Copass) (cited by Applicant) in view of U.S. Patent Application Publication No. 2011/0154375 (Helal) and further in view of U.S. Patent Application Publication No. 2018/0321662 (Nixon) and U.S. Patent Application Publication No. 2014/0282020 (Piper).


Claim 15:
Copass, Helal, and Nixon do not explicitly describe a remote procedure call as described below.  However, Piper teaches the remote procedure call as described below.  
The cited prior art describes the method of claim 10, 
wherein the function is implemented on the controller and (Helal: see the change from commands feedback by the application to commands to the atlas node to the actuation commands to the actuators by the service framework middleware 10 as illustrated in figure 7; “receive commands from one or more applications written in a high level language via each of the at least one software service; convert the commands into low-level commands that can be understood by the active object, and transmit the low-level commands to the active object via the hardware platform, wherein the low-level commands are capable of controlling the active object” claim 2; Copass: “In addition, the host application can manage data objects 626 to modify, halt, and/or run control programs.” Paragraph 0052; see the data file 208 as illustrated in figure 2; “Data file 208 can be a file stored on a computer-readable storage medium (e.g., a memory, a disk, etc.). Further to the automation control system example, data file 208 can be a data sink that logs or stores real-time data from one or more physical devices. Data file 208, in turn, acts as a data source within the context of extensible framework 102.” Paragraph 0036)
the function is called by the computing device using a remote procedure call to the controller. (Piper: “A programming interface (or more simply, interface) may be viewed as any mechanism, process, or protocol for enabling one or more segment(s) of code to communicate with or access the functionality provided by one or more other segment(s) of code. Alternatively, a programming interface may be viewed as one or more mechanism(s), method(s), function call(s), module(s), object(s), etc. of a component of a system capable of communicative coupling to one or more mechanism(s), method(s), function call(s), module(s), etc. of other component(s). . . By way of example, and not limitation, terms such as application programming interface (API), entry point, method, function, subroutine, remote procedure call, and component object model (COM) interface, are encompassed within the definition of programming interface.” Paragraph 0058)
One of ordinary skill in the art would have recognized that applying the known technique of Copass, namely, an extensible framework for interacting with devices, the known techniques of Helal, namely, a platform for integration of heterogeneous devices, and the known techniques of Nixon, namely, an open architecture industrial control system, with the known techniques of Piper, namely, installing field devices in a process control network, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Copass to provide for interactions among devices, the teachings of Helal to communicate among various devices, and the teachings of Nixon of various controllers and virtual components with the teachings of Piper to communicate with field devices using various techniques would have been recognized by those of ordinary skill in the art as resulting in an improved automation system (i.e., controlling devices using various mechanisms, interactions among devices, and adding new devices based on messages of Copass based on the teachings of communicating among devices in Helal the teachings of various associations among devices in Nixon, and the teachings of controlling equipment based on various communication mechanisms in Piper).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Christopher E. Everett/Primary Examiner, Art Unit 2116